Title: To George Washington from Azariah Dunham, 21 December 1776
From: Dunham, Azariah
To: Washington, George


21 December 1776. Gives a detailed account of his service since 12 June 1776 as a deputy commissary general in New Jersey and Pennsylvania, and he complains of having “been put to unnecessary Dificulties” by a shortage of funds. “I am nearly £6000 in advance for Supplying the Army from the best estimate I can now make a very trifle in hand have no oppertunity of communicating my case to the Commissary General and should not have given your Excellency the Trouble of this Detail but was told by Coll Wharton Yesterday he was Determined to resign at New Year & had wrote so to Mr Hancock and was going to your excellency with the same Determination he also tells me flour is not to be had as the Millers will not grind and the Inhabitants of this State will not Sell their wheat for Continental money the provisions we had in new Jersey have fallen into the hands of the enemy in general I have by being kept out of Cash as above been prevented laying in Stock here & Depended on those gentlemen who had and am much Surprised to hear that a this Critical Juncture Conll Lowry has resigned and that Coll Wharton is Determined so Speedily to resign as he says his health will not admit of his continuance the Conversation he and I have heretofore had on the Subject was very Different that he was Determined not to act in partnership and would have all or none and Doubted not of obtaining such an Appointment as he had wrote so to the Commissary General & was much in favor with the General & field officers—whatever unfavorable representations may have been made against me I know not but have the Satisfaction to know I have allways purchased & furnished good provisions when in my power have without parade or noise attended at all times to my business am Still willing to exert my self & Do all I can to give a Supply and am much concernd at our present Situation with respect to flour will if I can be Supplyed with money endeavour to redress that Complaint I have left all my real estate & much of my personal has fallen into the hands of the enemy & myself & four sons are & have been almost constantly engaged in public Service I do Intreat that no unfavorable Impressions may be receivd by your excellency with out being well attested I submit my General Character to the Strictest enquiry.”
